       Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


AARON MCDONALD,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                       5:20-cv-00444-TES-MSH
Sheriff LEONARD JOHNSON, et al.,

        Defendants.


                                           ORDER



        Plaintiff Aaron McDonald, a prisoner in Wheeler Correctional Facility in Alamo,

 Georgia, filed a pro se Complaint [Doc. 1] under 42 U.S.C. § 1983. He also moved for

 leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). [Doc. 2]. Plaintiff’s

 Motion for Leave to Proceed In Forma Pauperis [Doc. 2] was granted, and Plaintiff then

 paid an initial partial filing fee. [Doc. 4]. On preliminary review of Plaintiff’s Complaint,

 the United States Magistrate Judge found that Plaintiff had failed to state a claim upon

 which relief could be granted. [Doc. 8]. Nevertheless, Plaintiff was afforded the

 opportunity to recast his Complaint if he wanted to proceed with this action. [Id.].

        Plaintiff has now filed a Recast Complaint [Doc. 10]. However, because the

 Recast Complaint similarly does not state a claim upon which relief could be granted, as

 discussed below, the Court now DISMISSES Plaintiff’s Recast Complaint [Doc. 10]

 without prejudice.
      Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 2 of 7




                                       DISCUSSION

       A.     Preliminary Review of Plaintiff’s Complaint

       Because Plaintiff is a prisoner “seeking redress from a governmental entity or

[an] officer or employee of a governmental entity,” the Court is required to conduct a

preliminary review of his complaint. See 28 U.S.C. § 1915A(a) (requiring the screening of

prisoner cases) & 28 U.S.C. § 1915(e) (regarding in forma pauperis proceedings). When

performing this review, the district court must accept all factual allegations in the

complaint as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Pro se pleadings

are also “held to a less stringent standard than pleadings drafted by attorneys,” and

thus, pro se claims are “liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998). Still, the Court must dismiss a prisoner complaint if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). The Court may dismiss claims that are

based on “indisputably meritless legal” theories and “claims whose factual contentions

are clearly baseless.” Id. A complaint fails to state a claim if it does not include

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550


                                               2
       Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 3 of 7




U.S. 544, 570 (2007)). The factual allegations in a complaint “must be enough to raise a

right to relief above the speculative level” and cannot “merely create[] a suspicion [of] a

legally cognizable right of action.” Twombly, 550 U.S. at 555 (first alteration in original).

In other words, the complaint must allege enough facts “to raise a reasonable

expectation that discovery will reveal evidence” supporting a claim. Id. at 556.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

        To state a claim for relief under § 1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or

a statute of the United States; and (2) the act or omission was committed by a person

acting under color of state law. Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir.

1995). If a litigant cannot satisfy these requirements or fails to provide factual

allegations in support of his claim or claims, the complaint is subject to dismissal. See

Chappell v. Rich, 340 F.3d 1279, 1282–84 (11th Cir. 2003).

        B.      Plaintiff’s Recast Complaint 1




1 In the Order [Doc. 8] instructing Plaintiff to recast his original Complaint, the United States Magistrate
Judge informed Plaintiff that a recast complaint would then take the place of an original complaint, such
that this Court would not look back to the original complaint to determine whether Plaintiff had stated a
claim. [Doc. 8, p. 6]. Despite this warning, Plaintiff’s Recast Complaint [Doc. 10] is more minimal than his
original Complaint and omits certain information necessary to understand Plaintiff’s claims. See generally
[Doc. 10]. Thus, in order to provide a complete picture, the Court has used some of the facts recited in his
original Complaint for this Order.
                                                     3
      Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 4 of 7




       Plaintiff asserts that on September 13, 2017, he was shot in the right elbow for

which he was receiving treatment in “free world facilities.” [Doc. 1, p. 5]. His right arm

and hand were injured in the shooting. [Id.]. Plaintiff also alleges that around November

13, 2017 through the end of December 2017, he was repeatedly refused medical

attention relating to his injuries. [Id.]; [Doc. 10, pp. 7–8]. During this time, Plaintiff sent a

number of requests to the medical department, but he received no treatment. [Doc. 1, p.

5]. Due to the lack of care, Plaintiff’s arm began to turn blue and stayed that way for six

weeks. [Id.]. Thereafter, Plaintiff’s family hired a lawyer in an effort to have Plaintiff

taken to the hospital for a doctor’s appointment. [Id.].

       Since that time, Plaintiff has continued to have problems with his right arm and

hand, and he “struggle[s] to stay pain free.” [Id.]. Construing Plaintiff’s allegations

broadly, it appears that he also claims that the lawyer his family retained for him had

been pursuing an action on his behalf but then quit representing him two weeks before

his case was set for trial. [Id. at p. 6]. In his Recast Complaint, Plaintiff names Sheriff

Leonard Johnson, jailer Ervin Burnam, medical staff member Regina Harris, Dr. Richard

Chase, and staff member Jarvis Dolphon as defendants. [Doc. 10, p. 4].

       As an initial matter, it appears from the face of Plaintiff’s Complaint that the

statute of limitations bars his claims. On this point, § 1983 has no statute of limitations

of its own, and instead, the forum state’s general personal injury statute of limitations

applies in these cases. Owens v. Okure, 488 U.S. 235, 236 (1989) (citing Wilson v. Garcia,


                                                4
      Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 5 of 7




471 U.S. 261 (1985)). In this matter, Georgia’s two-year personal injury statute of

limitations governs here. Reynolds v. Murray, 170 F. App’x 49, 50–51 (11th Cir. 2006) (per

curiam) (citing Ga. Code. Ann. § 9-3-33 (1982)).

       Plaintiff asserts that his injury occurred in September 2017 and that the events

underlying his claims took place from November through December 2017. Plaintiff did

not, however, file his Complaint until late 2020—approximately three years later.

Although the United States Magistrate Judge addressed this apparent untimeliness,

noting that no basis for tolling appeared on the face of the Complaint, Plaintiff’s Recast

Complaint does not provide any additional information suggesting that tolling is

appropriate. To the contrary, Plaintiff’s Recast Complaint specifically states that the

events took place in November and December 2017. Thus, Plaintiff’s Complaint is time-

barred.

       Moreover, even if Plaintiff had filed this Complaint within the statute of

limitations, his allegations as to the failure to provide treatment are too vague to state a

claim for relief. In this regard, Plaintiff has not provided any specific information about

the alleged initial failure to treat his injury, such as what medical attention he needed

and did not receive, what he did to try to get his injury treated, or who was responsible

for failing to provide Plaintiff with medical treatment.

       In order to state a claim for deliberate indifference to a serious medical need, a

prisoner must allege facts to show that he had a medical need that was objectively


                                             5
      Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 6 of 7




serious and that the defendant was deliberately indifferent to that need. Farrow v. West,

320 F.3d 1235, 1243 (11th Cir. 2003). A serious medical need is “one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention.” Hill v. Dekalb

Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994) (quotation marks and citation

omitted). Further, the condition must be one that would pose a “substantial risk of

serious harm” if left unattended. Farrow, 40 F.3d at 1243.

       An official acts with deliberate indifference when he or she “knows of and

disregards an excessive risk to inmate health and safety.” Farmer v. Brennan, 511 U.S.

825, 837 (1994). Additionally, the disregard of risk must be “by conduct that is more

than mere negligence.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011).

“Conduct that is more than mere negligence includes: (1) grossly inadequate care; (2) a

decision to take an easier but less efficacious course of treatment; and (3) medical care

that is so cursory as to amount to no treatment at all.” Id. A prison official “who delays

necessary treatment for non-medical reasons may exhibit deliberate indifference.” Id.

Finally, “[a]n Eighth Amendment violation may also occur when state officials

knowingly interfere with a physician’s prescribed course of treatment.” Id.

       Here, Plaintiff has arguably alleged facts showing that he had a serious medical

need insofar as he sustained a gunshot wound. Moreover, although Plaintiff had

apparently received some treatment before his confinement in the Macon County


                                             6
      Case 5:20-cv-00444-TES-MSH Document 11 Filed 04/27/21 Page 7 of 7




Sheriff’s Department, his allegations suggest that he still needed further treatment, as

the failure to treat resulted in his arm turning blue and causing him pain.

       Plaintiff has not, however, alleged facts showing that any named Defendant was

deliberately indifferent to his needs. In this regard, Plaintiff has not made any specific

allegations linking the named Defendants to his claims. “[S]ection 1983 requires proof

of an affirmative causal connection between the actions taken by a particular person

under color of state law and the constitutional deprivation.” LaMarca v. Turner, 995 F.2d

1526, 1538 (11th Cir. 1993) (citations omitted). A district court properly dismisses a

defendant where a prisoner, other than naming the defendant in the caption of the

complaint, fails to state any allegations that connect the defendant with the alleged

constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) (citing

Pamel Corp. v. P.R. Highway Auth., 621 F.2d 33, 36 (1st Cir. 1980)).

       Plaintiff has failed to state specific allegations connecting the named Defendants

in this action to his claims, and therefore, has not shown that any Defendant was aware

of and disregarded Plaintiff’s medical needs. Thus, Plaintiff has not stated a claim upon

which relief may be granted. For the reasons discussed above, the Court DISMISSES

Plaintiff’s Recast Complaint [Doc. 10] without prejudice for failure to state a claim.

       SO ORDERED, this 27th day of April, 2021.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT


                                              7
